Examiner’s Amendment
Withdrawn Rejections
Acknowledgement is made of the amendment filed on December 2, 2020. In view of the replacement drawings, the areas that have been considered indefinite and nonenabling are understood to form no part of the claimed design. Therefore, the rejection under 35 U.S.C. 112(a) and (b) has been withdrawn. The sole claim is allowed.
An examiner’s amendment to the record appears below.  Should the changes and/or additions to the specification or written claim be unacceptable, applicant may file an amendment as provided by 37 CFR § 1.312.  

Authorization for this examiner’s amendment was given in an interview with William Hulsey on February, 10, 2021.	
	
Specification 
The examiner amends the specification as follows:

For clarity and consistency, the claim has been amended to:

  -- I CLAIM: The ornamental design for a football helmet air freshener as shown and described. --

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner, John Voytek, whose telephone number is (571) 270-3757.  The examiner can normally be reached on 8:00 am - 5:00 pm ET Monday - Friday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Lakiya G. Rogers, can be reached at (571) 270-7145.  The official fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
                                           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN A VOYTEK/Examiner, Art Unit 2916                                                                                                                                                                                                        02/10/2021